          Case 5:19-cv-01198-D Document 159 Filed 10/08/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION, et al.,                       )
                                                   )
       Plaintiffs,                                 )
                                                   )
and                                                )
                                                   )
THE CITIZEN POTAWATOMI NATION,                     )
et al.,                                            )
                                                   )       Case No. CIV-19-1198-D
       Plaintiffs/Intervenors,                     )
                                                   )
vs.                                                )
                                                   )
J. KEVIN STITT, in his official capacity as        )
the Governor of the State of Oklahoma,             )
                                                   )
       Defendant.                                  )


            ORDER GRANTING MOTION FOR EXTENSION OF TIME

       Before the Court is Plaintiff/Intervenor Wichita and Affiliated Tribes’ Motion for

Extension [Doc. No. 158], filed pursuant to Fed. R. Civ. P. 6(b)(1)(A). Defendant does not

object to the requested extension. Upon consideration, the Court finds that the Motion

should be and is hereby GRANTED.

       IT IS THEREFORE ORDERED that Wichita and Affiliated Tribes is authorized

to file any motion for attorney fees under Fed. R. Civ. P. 54(d)(2), as to all claims, not later

than 14 days after the entry of a final judgment on the remaining claims.

       IT IS SO ORDERED this 8th day of October, 2020.
